
	
		II
		112th CONGRESS
		2d Session
		S. 2136
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2012
			Ms. Landrieu (for
			 herself and Ms. Snowe) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Small Business and
			 Entrepreneurship
		
		A BILL
		To increase the maximum amount of leverage permitted
		  under title III of the Small Business Investment Act of 1958, and for other
		  purposes.
	
	
		1.Maximum leverage under title
			 III of the Small Business Investment Act of 1958
			(a)AuthorizationFor
			 fiscal year 2013, the Administrator may make $4,000,000,000 in guarantees of
			 debentures for programs under title III of the Small Business Investment Act of
			 1958 (15 U.S.C. 681 et seq.).
			(b)Family of
			 fundsSection 303(b)(2)(B) of the Small Business Investment Act
			 of 1958 (15 U.S.C. 683(b)(2)(B)) is amended by striking
			 $225,000,000 and inserting $350,000,000.
			
